DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 Nov. 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 Nov. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 20 Nov. 2020 have been entered.  
The declaration under 37 CFR 1.132 filed 23 Dec. 2020 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below.

18F-FVIIai was administered to 10 human subjects in a dose of 200 MBq followed by PET scanning after 1, 2, and 4 h after the agent had been administered has confirmed the in spite of prolonged accumulation in the kidneys, no negative side effects were observed.

Dr. Kjaer’s declarations filed 23 Dec. 2020 have been fully considered but they are not persuasive.  The Dr. Kjaer 2020 declaration relies on the unexpected property of no side effects being observed in human subjects after being administered 200 MBq of 18F-FVIIai and PET scanning for 1, 2 and 4 h.  However, neither the Dr. Kjaer 2019 nor the Dr. Kjaer 2020 declaration provide a side effects comparison with the 18F-FVIIai composition disclosed in Nielsen et al., the closest prior art.  18F (t1/2= 109.8 min) is a PET diagnostic radioisotope.  Neither the Dr. Kjaer 2020 declaration, the Dr. Kjaer 2019, nor the prior art of record disclose or suggest that the 18F in 18F-FVIIai would cause negative side effect after 4 h of PET scanning.  Therefore, the Dr. Kjaer 2020 declaration does not demonstrate an unexpected side effect property over the closest prior art.  The Dr. Kjaer 2019 declaration demonstrates an unexpected kidney retention of 18F-FVIIai in human subjects.  However, the unexpected kidney retention subjects lack practical significance.


Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006), in view of Adams et al. (AJR; published 2010) and Nielsen et al. (AACR annual meeting; published 2014) for the reasons cited in the Office action filed on 20 Jul. 2020.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006), in view of Adams et al. (AJR; published 2010) and Nielsen et al. (AACR annual meeting; published 2014), in further view of Berkner et al. (WO 92/15686 A1; published 17 Sep. 1992) for the reasons cited in the Office action filed on 20 Jul. 2020.

Applicants Arguments
	Applicants assert that the data relied on in the Rule 132 declaration is clearly the closest prior art base on the prior art references relied upon in the outstanding Office action.  Applicants assert that 18F-FVIIai and [18F]ASIS are designations that are used to identify for very same compound –active site inhibited FVII or FVIIai.  It is clear from the Nielsen paper from 2016 and the Nielsen paper from 2014 that FVIIai was, in both papers, reported as radiolabeled with [18F]SFB.

The declaration demonstrates an unexpected property    
	As explained in the Rule 132 declaration by Dr. Kjaer, the biodistribution of 18F-FVIIai in humans could not be predicted from the results found in mice.  The biodistribution data in humans disclosed in the Rule 132 declaration by Dr. Kjaer significantly differs from that in mice, .

Applicant's arguments filed 20 Nov. 2020 have been fully considered but they are not persuasive.  Instant claim 1 appears to directed to a 18F (a positron emitting radioisotope) labelled factor VIIa imaging agent composition comprising an imaging agent comprising native human FVIIa radiolabeled with 18F and wherein the imaging agent is at a radioactivity amount/dose of 50-400 MBq.  Note that the limitation of for use in a diagnosis by PET imaging of a tissue factor expressing tumor in a human merely states an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, a composition containing a human FVIIa radiolabeled with 18F and wherein the imaging agent is at a radioactivity amount/dose of 50-400 MBq is structurally capable of being administered to humans.  
Nielsen discloses an imaging agent composition of claim 1, wherein the imaging agent is 18F-FVIIai (see above).  However, Nielsen only differs from claim 1 in that Nielsen discloses an injection dose of 18F-FVIIai at 7.3-9.3 MBq.  Neither Nielsen nor the Dr. Kjaer declaration mention the radioactivity amount in the vessel from which the injection dose of 18F-FVIIai is taken in Nielsen.  For example, Nielsen could have prepared at least 50 MBq of 18F-FVIIai but only administered about 9.3 MBq to one mouse.  It would have been obvious to a person of 18F-FVIIai in Nielsen in order to ensure an adequate of amount of 18F-FVIIai for mice studies.
Unexpected results should have practical significance.   The Dr. Kjaer declaration established that 18F-FVIIai exhibited uptake in kidney and remained stable over time.  In contrast, the kidney uptake in mice decreases rapidly over time.  According to Applicants, this is significant because the longer a radioactive compound is present in organs, the higher the radiation burden and a higher the risk of side effects of using a particular radioactive compound for imaging or therapy. However, the Dr. Kjaer declaration provided no evidence of a difference in side effects for 18F-FVIIai in mice and humans.  Therefore, the established difference in kidney uptake for 18F-FVIIai in mice and humans lacks an established practical significance.

The first prior art rejection
	Applicants assert that testing targeted PET tracer in mice wherein there will be no other binding of the tracer that in the xenografted human tumor tissue will show whether the tracer will be bound to the target, but cannot provide any indication on whether the tracer/target combination will be useful as a PET tracer in humans.  There will be zero binding of the tracer in mice to unintended targets, whereas in humans, there will be unintended non-target binding resulting in background activity.  The level of binding is unpredictable.  TF is expressed on the surface of many extravascular cell types and also expressed in various pathophysiological conditions.  A person of ordinary skill would expect a high background to target ratio for human TF target in humans and would not expect any specific tracer/ TF target combination would be suitable in cancer diagnostic PET imaging.  
	Second, a person of ordinary skill would know that interspecies differences may impact performance of PET tracers.  It is explained in Hicks that interspecies differences in biodistribution and kinetics of novel tracers require caution in predicting behavior in man.  The 
	Birger fails to 1) provide any pointer to the specific combination of tracer/target, and 2) provide any data supporting whether any of the possible vast number of combinations are suitable PET tracers in human cancer diagnostics. 

Applicant's arguments filed 20 Nov. 2020 have been fully considered but they are not persuasive.  The Dr. Kjaer declaration remains unpersuasive for the reasons discussed above.  Nielsen discloses a 18F-FVIIai composition that differs from the composition in claim 1 only in radioactivity amount/dose amount.  According to Nielsen, nude mice (n=5) with subcutaneous pancreatic xenograft tumors underwent small animal PET/CT imaging 1, 2 and 4 h after injection of 7.3-9.3 MBq 18F-FVIIai.  Nielsen does not mention the radioactivity amount of 18F-FVIIai in the vessel from which the about 9.3 MBq 18F-FVIIai was taken.  From Nielsen alone, there were 5 mice and each mouse received an average dose of 8.3 MBq, which amounts to at least 41.5 MBq.  By factoring in radioactive decay losses, it would have been reasonable to produce at least 50 MBq of 18F-FVIIai for the mice imaging experiments.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Nielsen et al. by increasing the radioactivity amount of 18F-FVIIai because it would advantageously enable a 18F-FVIIai production where 18F-FVIIai is produced in an advantageous amount, which accounts for unintended mechanical and/or decays loses, that enables mouse or mice imaging and/or ex vivo experiments.
	At conclusion, Nielsen teaches that PET imaging with 18F-FVIIai can be used for specific, non-invasive imaging of TF expression.  Obviousness requires a reasonable expectation of success and not absolute predictability.  The conclusion of Nielsen is not limited to PET/CT imaging with 18F-FVIIai in mice.  Instead, the conclusion is a general teaching.  A person of ordinary skill contemplating the conclusion of Nielsen would not have only been interested in 18F-FVIIai.
At results, Nielsen teaches that PET images showed high uptake of 18F-FVIIai in tumor regions. Non-specific muscle uptake was low, about 0.19±0.01 %ID/g at 4 h.  The uptake of 18F-FVIIai measured in vivo by PET imaging correlated with TF expression at the protein level measured ex vivo in tumor homogenate.  The teaches of Nielsen suggest that 18F-FVIIai exhibits adequate specificity to enable PET imaging of TF expressing tumors in vivo by PET.  
At [0030], Birger teaches therapeutic use of TF antagonists in humans.  At [0032] Birger teaches that the present invention relates to radiolabeled TF agonists and/or TF antagonist conjugated to a compound containing a radionuclide.  It is to be understood that the conjugate binds to and kills or arrests the growth of the TF presenting cells.  At example 8, Birger teaches the preparation of [123I]fFVIIa at 75 MBq/mL.  At [0010], Birger teaches FVIIai wherein FVIIai is not able to catalyze the conversion of FX to FXa, or FIX to FIXa but is still able to bind tightly to TF.  At [0087], Birger teaches that if used with PET scanning, 18F-fluorine may be the preferable isotope.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition in Nielsen by producing at least 50 MBq of 18F-FVIIai and then administer that composition to a human subject in a diagnostically effective amount, such as about 50 MBq, as taught by Nielsen and Birger because it would advantageously enable diagnosing TF expressing pancreatic tumors in human subjects.  There would have been a reasonable expectation of success because Nielsen teaches that 18F-FVIIai is capable of diagnosing TF expressing subcutaneous human pancreatic xenografts.  
	Hicks does not mention 18F-FVIIai. Hicks only teaches caution in extrapolating findings in animals to expectations of performance in man. Already there are several examples where biodistibution studies in mice would not have predicted the clinical utility of existing PET tracers.  However, Hicks does not teach 18F-FVIIai as an example where biodistribution studies in mice 18F-FVIIai.  Therefore, Hicks does not teach away from 18F-FVIIai in human subjects or provide any level of unpredictability regarding 18F-FVIIai in human subjects.  Applicants own comparative evaluation only identified a difference in kidney uptake (not tumor diagnosis), which lacks practical significance (see above), for 18F-FVIIai in human subject and mouse subject. 


The second prior art rejection
	Applicants assert that the disclosure by Berkner would not have suggested to one skilled in the art to modify Birger to provide a positron emitting 18F labeled factor VIIa (FVIIa) imaging agent for use in diagnosis by PET imaging of tissue factor expressing tumor in a human according to claim 1 or to modify Birger to provide a method of diagnosing by PET imaging a tissue factor expressing tumor in human according to claim 8.  

Applicant's arguments filed 20 Nov. 2020 have been fully considered but they are not persuasive. Birger and Nielsen teach FVIIai.  Berkner was relied on for teaching, at pg. 8, that the amino acids which form the catalytic site in factor VII, such as Ser344, Asp242, and His192, may either be substituted or deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In this case, the limitation in claim 1 of “wherein the agent is to be administered in a dose of 50-400 MBq followed by PET scanning 1-6 h after the agent has been administered, quantification through SUVmax and/or SUVmean for thereby obtaining a PET image for the diagnosis of tumor tissue factor status for use of diagnosis, treatment monitoring of as a companion diagnostic based on target-to-background ratio or absolute uptake (SUV)” is indefinite because it not clear how the limitations modify the structure of a positron emitting 18-F labelled factor VIIa (FVIIa) imaging agent.  Instant claim 1 is direct to a compound and not a method of PET scanning.  The limitation merely describes a PET imaging process but does not provide sufficient structure for achieving the process. 18-F labelled factor VIIa imaging agents vary widely in pharmacological properties and metabolism. The specification as filed does not provide any general guideline to teach a person of ordinary skill in the art when the claim limitation is satisfied.  The examiner suggests amending claim 1 by reciting or clarifying particular structure that is capable of satisfying the PET process.  
Instant claim 6 has been amended so that the imaging agent is administered in a dose of 50-400 MBq.  This limitation is indefinite because claims 6 and 1 are directed to an imaging agent and not a method of use.  In addition, the requirement that the agent is administered in a dose of 50-400 MBq does not further limit the composition in claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618